                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                               )
                                             )
                          Plaintiff,         )
                                             )
v.                                           )       Case No. CIV-16-462-PRW
                                             )
GEO GROUP CORRECTIONS,                       )
INC. (AMBER MARTIN, V.P.),                   )
et al.,                                      )
                                             )
                          Defendants.        )

                                            ORDER

       On April 2, 2019, United States Magistrate Judge Suzanne Mitchell issued a Report and

Recommendation in this action. The Magistrate Judge recommended that Plaintiff’s claims and

action against Defendant Cain be dismissed without prejudice. Plaintiff was advised of his right to

object to the Report and Recommendation by April 23, 2019. A review of the file reveals plaintiff

has filed no objection.

       Accordingly, upon de novo review, the Court:

       (1)     ADOPTS the Report and Recommendation (Dkt. 150) issued by the
               Magistrate Judge on April 2, 2019, and

       (2)     DISMISSES Plaintiff’s claims and action against Defendant Cain without
               prejudice.

       IT IS SO ORDERED this 7th day of May, 2019.
